IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 May 21, 2015 Session


        RCR BUILDING CORPORATION v. STATE OF TENNESSEE

                Appeal from the Tennessee Claims Commission
   No. K20130627 Robert N. Hibbett, Commissioner, TN Claims Commission

                         ________________________________

       No. M2014-01555-COA-R3-CV – Filed August 24, 2015
                     _________________________________


This appeal concerns the construction of a welcome center along I-65 North in Ardmore,
Tennessee. The State entered into an agreement with a contractor to construct the welcome
center and the adjacent roadways and parking lots. As construction progressed, the
contractor submitted requests for several changes to the scope of the project, which were
denied; the State also denied several pay requests for work the contractor or its
subcontractors had already completed. The contractor filed suit against the State alleging
nine separate claims for damages. The Claims Commission ruled in favor of the contractor
on all claims. The State appeals four of the claims, asserting that the Commission erred in
awarding damages. Concluding that the evidence does not preponderate against the
Commission’s findings of fact, we affirm the Commissioner in all respects.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Tennessee Claims
                             Commission Affirmed

ANDY D. BENNETT, J., delivered the opinion of the court, in which FRANK G. CLEMENT, P.J.,
M.S., and W. NEAL MCBRAYER, J., joined.

Herbert H. Slatery, III, Attorney General and Reporter; William E. Young, Solicitor General;
and Melissa Brodhag, Senior Counsel; for the appellant, State of Tennessee.

Gregory L. Cashion and Craig N. Mangum, Nashville, Tennessee, for the appellee, RCR
Building Corporation.
                                                 OPINION

                                  FACTS AND PROCEDURAL HISTORY

       On February 11, 2010, RCR Building Corporation (“RCR”) entered into a contract
with the State of Tennessee Department of Transportation (the “State” or “TDOT”) to
demolish and rebuild a welcome center along I-65 North in Ardmore, Tennessee (the
“Project”). The Project was financed through the American Recovery and Reinvestment Act
and was administered by the Tennessee Department of Finance and Administration, for the
ultimate use of the Tennessee Department of Tourism. The State engaged a team of
architects and civil engineers from the private sector firms of Kline Swinney & Associates
and Vaughn & Melton (collectively the “Design Team”). The Design Team also
administered the contract for the Project. Pursuant to Article 7.1 of the contract, RCR or the
State could request changes to the contract by: 1) a written change order; 2) a written change
directive; or 3) a written order for minor changes.

       Thomas Scott, a TDOT inspector, served as the State’s on-site representative and
Erosion Prevention Inspector. Kevin True was designated as RCR’s superintendent for the
Project. As construction of the Project progressed, RCR submitted requests for several
changes to the scope of the Project, which were denied. The State also denied several of
RCR’s pay requests for work RCR or its subcontractors had already completed.

       On November 8, 2012, RCR filed a complaint with the Tennessee Claims Commission
(the “Commission”) alleging that “problems with the plans and specifications caused RCR to
perform additional work for which RCR has not been compensated,” and that the State
“directed RCR to perform additional work on the Project for which RCR was not
compensated.” RCR went on to allege seventeen separate claims for damages against the
State. RCR argued that the State was contractually required to pay for the extra work
performed by RCR, and thus, the State had breached the contract by failing to pay. On May
10, 2013, the State filed an answer and four counterclaims for RCR’s alleged failure to
complete the construction project. On January 3, 2014, the State filed a motion for partial
summary judgment, which the Commission denied. RCR voluntarily dismissed eight of its
seventeen claims prior to trial.

        The Commission held a trial on March 10-13, 2014, at which nine witnesses testified,
including Mr. Scott and Mr. True.1 The Commission rendered its decision on July 17, 2014,

1
 Each issue raised by the State is heavily fact-intensive and requires a careful examination of the construction
plans and the circumstances attendant to the construction of the Project. We will provide specific details of the
contract, construction, and testimony, as they relate to each issue on appeal.
                                                       2
ruling in favor of RCR on all nine claims, and awarded RCR a total judgment of $96,754.99.
 The trial court made findings regarding the “contracting parties and their authority under the
contract” and the “credibility of witnesses.” The Commission found “the Design Team and
State clothed Mr. Scott with the authority to direct activities at the Project work site. The
Tribunal finds that Mr. Scott had the apparent authority to bind the State with his words and
deeds and had the same authority as the State officers and Design Team under the contract.”
The Commission further found that the testimony of Mr. Scott was “vague, curt,
contradictory and self-serving.” The Commission stated, “when Mr. Scott’s testimony is
contradictory to any other witness[es’] testimony, especially the testimony of Kevin True,
then Mr. Scott’s testimony shall not be accredited.” The Commission held, in pertinent part:

               [T]he State and Design Team breached the contract on every occasion
       when it had the Claimant change the scope of the work without a Change
       Order and then ratified the change after the fact. The State cannot hide behind
       the Contract when it did not follow the terms of the Contract. To allow the
       State to avoid payment for the work it directed at the expense of the Claimant
       would defeat substantive justice.

The trial court dismissed the State’s counterclaims, finding the counterclaims were
“retaliatory in nature.”

        The State appeals the trial court’s ruling on four of the claims. In particular, this
appeal concerns: 1) whether RCR should be compensated for the alleged post-contract
change to the construction of concrete expansion joints; 2) whether RCR should be
compensated for the alleged post-contract change of the truck parking area from asphalt to
concrete; 3) whether RCR should be compensated for the installation of additional stone-fill
material pursuant to change order number four; and 4) whether RCR should be compensated
for the widening of a project roadway that was allegedly authorized by Mr. Scott. The total
amount awarded on the claims being appealed is $79,388.85.

                                   STANDARD OF REVIEW

        Appeals from decisions of the Tennessee Claims Commission are governed by the
Tennessee Rules of Appellate Procedure. Tenn. Code Ann. § 9-8-403(a)(1); Bowman v.
State, 206 S.W.3d 467, 472 (Tenn. Ct. App. 2006). The Commission hears cases without a
jury; therefore, this Court must review the Commission’s findings of fact and legal
conclusions under the standard of review found in Tenn. R. App. P. 13(d). Bowman, 206
S.W.3d at 472. We review the Commission’s factual findings de novo with a presumption of
correctness unless the evidence preponderates otherwise. Id. For the evidence to
preponderate against a trial court’s finding of fact, it must support another finding of fact
                                              3
with “greater convincing effect.” Walker v. Sidney Gilreath & Assocs., 40 S.W.3d 66, 71
(Tenn. Ct. App. 2000). This Court reviews the Commission’s legal conclusions de novo with
no presumption of correctness. Turner v. State, 184 S.W.3d 701, 704 (Tenn. Ct. App. 2005).
Insofar as the Commission based its factual determinations on its assessment of witness
credibility, this Court will not reevaluate that assessment absent clear and convincing
evidence to the contrary. Wells v. Tenn. Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999).

        This appeal requires us to construe the contract between RCR and the State. The
interpretation of written documents is a matter of law that we review de novo according no
presumption of correctness to the trial court’s conclusions. Allstate Ins. Co. v. Watson, 195
S.W.3d 609, 611 (Tenn. 2006). In “resolving disputes concerning contract interpretation, our
task is to ascertain the intention of the parties based upon the usual, natural, and ordinary
meaning of the contractual language.” Guiliano v. Cleo, Inc., 995 S.W.2d 88, 95 (Tenn.
1999). The determination of the parties’ intent is generally treated as a question of law,
“because the words of the contract are definite and undisputed.” Planters Gin Co. v. Fed.
Compress & Warehouse Co., Inc., 78 S.W.3d 885, 890 (Tenn. 2002).

                                            ANALYSIS

        I. Concrete Expansion Joints

        The first issue concerns the construction of concrete expansion joints in the parking
area surrounding the welcome center. When RCR initially bid on the Project, the original
contract specifications stated the following with respect to “Joints”: “Place expansion joints
at 30 foot intervals. Align curb, gutter, and sidewalk joints.” (Emphasis added). The Design
Team’s original renderings, entitled “C-500” and dated October 1, 2009, depicted the joints
as diagonal lines spaced thirty feet apart in the truck parking area.

        On May 24, 2010, before the Project began, the Design Team provided a “Proposal
Request No. 22” that stated: “Revise Truck Parking Lot saw cuts, steel dowels and sealants
to achieve 15 ft. by 15 ft. final grid in lieu of 13 ft. by 30 ft. grid indicated in specifications.
See attached drawing.” (Emphasis added). The attached drawing, entitled “C-502 Paving
Plan revision,” dated May 19, 2010, portrayed longitudinal and transverse joints intersecting
in a grid-like pattern in the parking area. The original rendering of the Project did not depict
a grid pattern on the concrete; rather, the depiction showed diagonal lines spaced at thirty
foot intervals without any intersecting lines.

       The change requesting joints every fifteen feet rather than every thirty feet was
reflected in change order number four, which stated: “Add cost to contract for change in
parking lot joints from 30 to 15 foot on center . . . .” Thus, the State paid RCR for the change
                                               4
in placement of joints at fifteen foot intervals instead of thirty foot intervals. Nevertheless,
RCR argued it should receive an additional $5,751.91 because it did not bid for expansion
joints in a “grid” in its bid, since the original contract called for expansion joints to be placed
at “intervals.” The State argued that “interval” means “grid,” and that interpreting the word
“interval” in another fashion would be “extremely uncommon.”

       With respect to expansion joints, the Commission held as follows:

              The Claimant alleges that the original plans only called for control
       joints to be installed at thirty-foot intervals and this was included in the
       original bid. (Exhibit 27) The Design Team produced a revised set of plans
       showing control joints in a fifteen-foot by fifteen-foot grid pattern. The
       Claimant constructed the grid pattern as shown and instructed by the Design
       Team. It is apparent that the Design Team approved the change. (Exhibit 29)
       Mr. True testified that the change was not included in the original plans or bid.
       The Claimant requested approval for payment for the change in plans as
       approved and constructed. (Exhibit 30) The State denied payment for the
       materials and labor.
              The Tribunal finds the 15’ by 15’ control joint grid was not included in
       the original plans or bid. Therefore, the State is liable for $5,751.91 for the
       additional work and labor.

        We have carefully reviewed the record, including the architectural renderings and
relevant testimony, and we have concluded that the evidence does not preponderate against
the trial court’s finding that RCR did not include the cost to construct the control joints in a
“grid” pattern when it bid on the Project. After RCR submitted its bid, the State changed its
description regarding the construction of joints from “interval,” in its initial contract
specifications, to “grid,” in Request No. 22. RCR interpreted the word “interval” and the
architectural rendering accompanying it, to require concrete expansion joints in a diagonal
pattern without intersecting lines. RCR’s bid included the cost for constructing these
diagonal intervals; its bid did not include the cost of constructing a “grid.” Therefore, we
affirm the Claims Commission’s ruling holding the state liable for $5,751.91 for the
additional work and labor RCR expended in constructing a grid pattern for the concrete
control joints.

       II. Concrete Truck Parking Area

       The Project required RCR to demolish an existing asphalt truck parking lot and
replace that parking lot with a new concrete parking area. At issue is whether RCR should be
compensated for constructing a 15 by 320 foot enlargement (“the enlargement”) adjoining the
                                              5
existing parking lot in concrete rather than asphalt. In addressing this issue, it is helpful to
juxtapose the original contract specifications and renderings with the revised specifications
and renderings the State provided after RCR submitted its bid.

       When RCR initially bid on the Project, the Design Team’s original renderings of the
Project distinguished between the existing truck parking area and the enlargement by using
dots for the existing truck parking area and closely spaced diagonal lines for the enlargement.
 An arrow pointed to the area of the existing truck parking area stated:

       NOTE: ADD ALTERNATE NO. 1
       REPLACE EX. TRUCK PARKING
       AREA SHOWN WITH FULL-DEPTH 9” CONCRETE
       PAVEMENT & BASE

Another arrow pointed to the enlargement area and stated:

       HEAVY-DUTY ASPHALT
       (FOR NEW CONSTRUCTION ONLY)
       (SEE ADD ALTERNATE)

Exhibit 46 provides a “description” of “Alternate #1” which states, in pertinent part:

       Paving in truck parking area to be concrete paving in lieu of asphalt paving.
       Work consists of full-depth removal of existing truck parking to the limits
       shown in the Plans. Existing pavement, base, and other obstructions shall be
       removed to a sufficient depth to allow for placement of 4” minimum . . . .

        On April 28, 2010, over two months after RCR entered into the contract, the Design
Team provided a revised drawing in which the note and arrow pointing to the enlargement
area was eliminated. The meeting minutes following a Design Team meeting on May 13,
2010, included the following note: “It was discovered that civil drawings still had notes
referring to asphalt at truck parking; these will be removed.”

       With respect to the concrete truck parking area, the Commission stated:

       Claimant contracted to remove the existing truck parking lot and replace it
       with a permeable asphalt base and nine inches of concrete. (Exhibit 46)
       Although the drawn plan of the Project shows the truck parking lot to be
       concrete, it shows the borders of the truck parking lot to be heavy-duty asphalt
       with a note. The Design Team made it clear that it intended that the parking lot
                                               6
       and the borders be nine inch concrete. The Design Team amended its drawing
       (Exhibit 48) removing the heavy-duty asphalt note. The Design Team noted
       that it was removing the notes referring to asphalt at the truck parking area.
       (Exhibit 48 page 104) The Claimant had not bid these additional strips or
       borders as concrete but as heavy-duty asphalt according to the original drawn
       plan. In the end, the Claimant did install nine-inch concrete in the truck
       parking lot including the borders as directed by the Design Team and the State.
       Claimant requested payment for the additional costs involved in installing the
       concrete instead of asphalt. The State did not approve payment. The Tribunal
       finds that the additional concrete was not covered by the original bid. The
       State is liable for the additional costs and the Claimant is awarded $36,365.11
       for the installation of the additional concrete.

       The State asserts that “[i]t would not be sound construction practice or common sense
to leave one portion of a parking lot constructed of a different material that would expand
and contract in varying degrees over time.” The State suggests that “if RCR underbid this
part of the project because it misunderstood the plans and specification, the State is not
required to compensate for its own error.” We disagree.

       Our inquiry does not focus on whether it is a sound construction practice to construct a
parking lot out of two different materials; rather, we must consider whether the evidence
preponderates against the Commission’s findings that the additional concrete required to
pave the enlargement was not covered by RCR’s original bid. RCR’s superintendent, Kevin
True, testified regarding the concrete parking area and enlargement as follows:

       Q: Just so we’re clear, when you bid that, you did not bid as part of the Add
       Alternate Number 1 the heavy-duty asphalt portions of this shown on here?

       A. They’re – they’re clearly shown as heavy-duty asphalt and identified with a
       note. And the written verbiage at Add Alternate 1 says, Existing truck parking
       only.

       Q. So the note that is on there, I want you to read that into the record here.
       This note right there (indicating), what does that say? And I’m looking at
       Exhibit C-500.

       A. It says, Heavy-duty asphalt for new construction only. So it’s a new
       construction heavy-duty asphalt. And it says, See add alternate, but it doesn’t
       say which add alternate or - - should be on the record, but that’s all.

                                              7
       Q. But here they’re showing me this is concrete, and they’re still showing me
       this is asphalt?

       A. Correct.

       Q. And you did not bid that as con - - - these strips as concrete, did you?

       A. No, and that was relayed to the design team very early on in the project.

        After reviewing the contract specifications, Design Team revisions, and the testimony
of Mr. True, we find that the evidence does not preponderate against the Claims
Commission’s finding that the additional concrete required to pave the enlargement area was
not included in RCR’s original bid. The original renderings included a note referring to
“heavy duty asphalt” and an arrow pointing to the “new construction”/enlargement area.
While it is clear that the existing parking area was to be demolished and repaved in concrete,
it is not clear from the renderings that the enlargement was to be concrete. The State
attempted to clarify or alter the plans after RCR submitted its bid, but RCR did not have the
benefit of the revised plans until after its bid was submitted and the contract was signed.
Therefore, we affirm the Claims Commission’s award of $36,365.11 to RCR for the
installation of the additional concrete.

       III. Stone-Fill Installed at Parking Lots

       Next, we must consider whether the Claims Commission erred in awarding RCR a
judgment for $20,774.22 for installing additional “stone-fill” or “pug-mix”2 in the parking lot
area of the Project. The State argues that the award includes payment for stone-fill RCR
included in its lump-sum bid. RCR asserts that pursuant to the original contract, RCR
intended to use “dirt-fill” or a type of soil, not stone-fill as the State argues. RCR contends it
should be paid for all of the stone-fill actually installed.

       The parties do not dispute that, once work on the Project began, an unexpected site
condition was discovered which necessitated the use of stone-fill. Kevin True testified
regarding the unexpected site condition discovered by RCR and the eventual need to install
stone-fill in the parking area as follows:

               A. . . . Unexpected cement base, which - - and in construction, we call
       that hidden construction. I believe most contracts have a provision for hidden

       2
         At various times in the record and testimony, the words “stone-fill” and “pug-mix” are used
interchangeably. For the sake of consistency, we will use the term stone-fill.
                                                 8
       conditions.
               We encountered cement base, and a redesign was done by Vaughn-
       Melton that showed -- well, let me back up.
               The design team did not want us to remove this cement base because,
       A, it would have been very expensive to hoe-ram it out and haul it off; and
       then it was 12 to 16 inches deep, and then we would have been below our
       subgrade and had to bring that all the way back up to the finished grades for
       paving with stone, so very expensive.
               At progress meetings, Thomas Scott brought up repeatedly, I don’t want
       to tear up perfectly good cement base, let’s leave it and come up from there.
       The design team agreed. Vaughn-Melton’s redesign showed us using soil on
       top of the cement. It’s all cement.
               Again, at progress meetings with the design team, including civil
       engineer on-site, Thomas Scott was insistent that we could not put soil on top
       of cement and then put more cement on top of that. He kept calling it a soil
       sandwich or cement sandwich.

       Q. So even though Vaughn-Melton designed it that way, Mr. Scott is [m]aking
       that decision on it? He’s disagreeing with it, correct?

       A. Disagreeing with the design team and ultimately overriding them, or they
       back him up. I don’t know. It’s in writing that they backed him up and issued
       change orders to do the work that he brought to the table.

       Q. Okay.

       A. So to make the long story short, the soil that per the original drawings we
       would have placed in the parking lot to bring the parking lot to grade was
       excess soil. It would have been used on-site, per the original drawings. This
       hidden condition, which we’re now told we couldn’t put soil on -- it had to be
       pug mix -- . . . .

       Andrew Hutsell, a professional engineer who assisted the Design Team with grading
design was called by the State to testify regarding the construction of the parking lots
surrounding the welcome center. Mr. Hutsell described the scope of the Project as “raising
the grade on portions of the existing parking lot” and reconfiguring the existing parking lot to
allow for more parking spaces. To achieve the proper grade for the pavement of the parking
lot, RCR was required to “mill” out or remove a portion of the existing asphalt. The State
questioned Mr. Hutsell regarding the process of milling the asphalt and creating the proper
grade, as follows:
                                               9
      Q. Okay. All right. And so now, if the -- if the contractor reads the plans and --
      the design intent to C-500 on the original plans to mill the whole -- the whole
      bit, then they would necessarily, would they not, also have planned to -- to
      place stone there to -- to redo it?

      A. If their interpretation of the -- of the plans were to mill all of the asphalt off
      of the site instead of performing a mill-overlay type operation, then to achieve
      the grades, as specified on the profile, that material would have to be
      [re]placed with something, whether that be rock or dirt or some other suitable
      material.

      Q. Okay. And for TDOT specifications, it would need to be stone; is that right?

      A. The -- that would be typical. The -- the project manual -- my recollection is
      the project manual did allow for placement of -- or would have allowed for the
      placement of -- of soil material or fill, but the discovery of the cement-treated
      based [sic] and a -- being present underneath the existing asphalt required that
      the fill from the top of that base, leaving the base in place, had to be rock.

(Emphasis added).

       A written change order was created and signed by the contractor, designer, and owner
which described the unanticipated site condition and the work to be performed. Change
order number four stated:

      Add cost to contract sum to replace dirt fill with pug mix. Additional,
      estimated 714 tons pug mix was required to bring parking lot to grade due to
      unexpected cement base below existing asphalt. If the pug mix exceed[s] 714
      ton[s], after compaction, a change order will be issued based on the TDOT’s
      superintend[e]nt monitoring the job.

The Design Team sent a cover letter along with change order number four, which
stated the following:

      TDOT’s on-site inspector will monitor the quantity of pug mix placed to bring
      the existing grade to proper sub grade level. If the quantity exceeds 714 tons
      then the GC will be paid $23.53 per additional tonnage placed on site.

      Tommy Scott, TDOT field inspector, will let the Designer know if anticipated
                                         10
       quantity is going to exceed 714 tons by more than 20%.

       It should be noted that these additional costs are required due to presence of
       cement base below the existing pavement and gravel. The cement base was
       not anticipated thus, the specified dirt fill per plans was not acceptable.

       Mr. Scott monitored the installation process as the construction progressed and
notified RCR at a project meeting that an additional 1049 tons of stone was installed pursuant
to change order number four. RCR submitted a request for payment based on Mr. Scott’s
statement, which the State refused to pay. The State asserts that the amount of stone required
underneath the curb and six inches beyond the curb and gutter sections were necessarily
included in RCR’s original bid, and thus, “[b]y not subtracting the base stone in the original
contract the [State] would be paying for this stone twice.”

       When ruling on this issue, the Claims Commission stated, as follows:

               The Design Team (Kline Swinney & Associates and Vaughn and
       Melton) directed that a layer of crushed stone should be installed upon the
       existing soil cement beneath the truck parking lot. Change Order 4 (Trial
       Exhibit 6) was issued to compensate RCR for 714 additional tons of crushed
       stone and required the TDOT representative, Thomas Scott, to keep track of
       the amount of additional stone above 714 tons that was installed. It was
       determined by Thomas Scott that an additional 1049 tons of stone exceeding
       the original 714 tons was installed in the layer. (Exhibit 16 page 25)
       However, the State only approved compensation for an additional 288 tons
       based upon the Design Team’s mathematical calculation. The State should
       have given credit for all the stone that was actually installed; not just what was
       mathematically calculated. The Tribunal makes a specific finding that this
       additional installed stone was not part of the original bid. Therefore, RCR is
       owed compensation for an additional 761 tons of crushed stone that was
       installed in the parking lot. RCR shall be awarded $20,774.22 for this claim.

       We have reviewed the evidence and find that the evidence does not preponderate
against the Claims Commission’s finding that the “additional installed stone was not part of
the original bid.” In other words, the evidence does not support another finding of fact with
greater convincing effect. See Walker, 40 S.W.3d at 71. Therefore, we affirm the Claims
Commission’s award of $20,774.22 for this claim.



                                              11
       IV. Widening of an Access Road

       Finally, we consider the State’s argument that the Claims Commission erred in
awarding RCR a judgment for $16,497.61 for the widening of an access road. The original
plans for the Project called for a twelve-foot-wide, paved access road to the welcome center.
Kevin True testified that he put road stakes “with the 12-foot-width road written right on the
stakes” in the ground where the subcontractor was to pave the road on the Project site. Mr.
True stated that he “personally witnessed Thomas Scott go down through here and pull all the
stakes out, take a upside-down paint wand, which is a stake you put the paint in so you don’t
have to bend over, and mark this road [twenty feet across].” He further testified that the
subcontractor then paved the road to the paint marks Mr. Scott put in place. Thus, the road
was paved eight feet wider than the contract called for, and RCR incurred additional
expenses in paying the subcontractor for the work performed.

       In contrast, Mr. Scott testified regarding the access road as follows:

       A. Well, I think the best I recollect, it was on a Saturday. The paving
       contractor, that was the only thing lacking being paved was the access road.

       Q. Okay.

       A. It was staked. Contractor came in. He paved from stake to stake. And
       that’s, you know, pretty much it.

       Q. Was Mr. True or anyone from RCR present when this paving contractor
       came to the site on Saturday?

       A. No.

       Q. Did you ever pull up the contractor’s stakes and paint the lines and tell the
       paving subcontractor you wanted that road that wide and they needed to do it
       your way?

       A. No.

       On December 29, 2010, RCR submitted a letter to the Design Team, which stated in
pertinent part, as follows:

       Please accept this letter and the attached cost breakdown as our response to the

                                             12
       costs as directed by the on-site TDOT AHJ[3] to install an access road 20’ wide
       versus the contract required 12’ wide. This work was not originally completed
       per a contract document, but rather as directed by the AHJ at the site. The
       work results in an ADD of $16,497.61 to the contract.

In response to RCR’s letter, the Design Team visited the Project site and discussed the access
road with Mr. True and Mr. Scott. As a result of this meeting, the Design Team sent a letter
to RCR, which stated as follows:

       On February 16, 2011 [the Design Team] visited the site and discussed the
       [widening of the access road] with Kevin True of RCR and Tommy Scott with
       TDOT. Following is our understanding from them as to what occurred:

       1.       RCR’s surveyor staked out both sides of the access road at 16 ft. width.
       2.       [The Subcontractor] placed one layer of stone from stake to stake at 16
                ft wide.
       3.       At a later date [the Subcontractor] placed an additional layer of stone
                widening the road by approximately 4 ft. or a total width of 20 ft.
       4.       When the pavers came on site on a Saturday they placed the asphalt at
                20 ft. to match the stone width.
       5.       Both Mr. True and Mr. Scott were on site and both stated they gave no
                direction to [the Subcontractor] or their paver as to width of asphalt.

       I understand RCR’s and [the Subcontractor’s] desire for reimbursement for
       added pavement. However, we see no reason for the Owner to bear this cost.
       Therefore, your request is denied.

       Mr. True testified regarding his meeting with the Design Team on February 16, 2011:

              Now, [members of the Design Team] did question me about this, but
       they questioned me with Thomas Scott in the same group. And this was on-
       site. And I didn’t say anything. I didn’t answer them. They asked me if I
       gave any direction to Rogers Group, and I didn’t answer. And they asked
       Tommy if he did, and he said no.
              Now, after this meeting, I took [a member of the Design Team] to the
       side, and I said, . . . you know how Tommy - - you know, he’s threatened me
       and everything else, and he’s already told me that if I say anything about this,
       he’s going to make it hard on me the rest of the job. I’ll never get out of there.

       3
           The TDOT AHJ in this case is Thomas Scott.
                                               13
        I’ll never get complete - - I’ll never get the fun shifts. We’ll be there for
        another year. So I said, I object to this meeting, and I feel it was under duress.
                And then even though that was discussed . . . [the Design Team] wrote a
        letter that included my name. And it’s kind of misleading [the] way my name
        is included in that letter.

        The State cites Tenn. Code Ann. § 9-8-307 and argues that the Claims Commission
lacked jurisdiction to address this issue because the Commission can only award relief on the
basis of written contracts. The State views Mr. Scott’s alleged actions in expanding the area
to be paved as an unwritten modification to the contract for which the Commission lacks
jurisdiction. In support of its argument, the State points to the contract provision that
requires all changes to the scope of the Project to be made in writing. Alternatively, the State
asserts that the evidence preponderates against the Commission’s finding that Mr. Scott
ordered the widening of the road and that Mr. True “failed to adequately supervise the work
of RCR’s subcontractor.”

        RCR asserts that Mr. Scott “had apparent authority to direct the activities at the
Project pursuant to the terms of the contract.” At trial, RCR submitted exhibit fifteen, which
outlined fourteen separate instances where Mr. Scott directed RCR to perform some type of
work, and the State would later issue an ex post facto change order ratifying Mr. Scott’s on-
site directive.4 RCR asserts that “the State did not want the clerical burden of hundreds of
change orders that would be created by requiring a written change for every modification of
RCR’s scope of work.”

      The Commission determined that Mr. Scott had apparent authority to direct RCR’s
work at the Project. Specifically, the Commissioner stated:

        It is abundantly clear that the Design Team and State clothed Mr. Scott with
        the authority to direct activities at the Project work site. The Tribunal finds that
        Mr. Scott had the apparent authority to bind the State with his words and deeds
        and had the same authority as the State officers and Design Team under the
        contract.

When ruling whether RCR was entitled to be compensated for the widening of the access
road, the Commissioner held:

        A Welcome Center access road was originally planned and bid to be twelve

        4
         The Commission specifically determined that exhibit fifteen was “credible and accurately portrays
Mr. Scott’s activities, directions and labor on behalf of the State.”
                                                   14
       feet wide. Claimant alleges that Thomas Scott painted the dimensions of the
       road and expanded it to twenty feet which was paved by Claimant's
       subcontractor. Mr. True personally staked the access road with road stakes on
       the centerline with writing indicating a twelve-foot wide road. He personally
       witnessed Thomas Scott pull all the stakes out of the roadbed and paint the
       dimensions of the road twenty feet across. The subcontractor, Rogers Group,
       came and paved to the paint marks place by Thomas Scott. In a meeting with
       Bob Swinney and David Kline of the Design Group that was attended by
       Thomas Scott, Mr. True said nothing because of the presence of Thomas Scott.
       He later protested that he was under duress by the presence and threats of
       Thomas Scott and then testified the contents of Exhibit 39 were basically
       untrue. The Tribunal accredits and believes the testimony of Mr. True. The
       Tribunal finds that the Design Team had no understanding of what had
       actually happened that caused Rogers Group to pave a twenty-foot wide road.
       Therefore, the claim for $16,497.61 for the added costs paid to the
       subcontractor is reasonable and shall be awarded to the Claimant.

(Emphasis added). As further reasoning for its decision, the Commissioner stated:

       Furthermore, the State and Design Team breached the contract on every
       occasion when it had the Claimant change the scope of the work without a
       Change Order and then ratified the change after the fact. The State cannot
       hide behind the Contract when it did not follow the terms of the Contract. To
       allow the State to avoid payment for the work it directed at the expense of the
       Claimant would defeat substantive justice.

In addition, the Commissioner made specific findings with respect to Mr. Scott’s credibility.
Particularly relevant to this issue are the following findings:

       [W]hen Mr. Scott’s testimony is contradictory to any other witness testimony,
       especially the testimony of Kevin True, then Mr. Scott’s testimony shall not be
       accredited. Furthermore, the Tribunal finds that Mr. Scott aggressively
       directed RCR and its subcontractors to make many changes in this project. His
       superiors and the design team allowed him to direct the activities of the
       Claimant and its agents and employees.

        We do not frame this issue as a question of jurisdiction as the State urges. Tennessee
Code Annotated section 9-8-307(a)(1)(L) states that the Commission has exclusive
jurisdiction to determine all monetary claims against the State based on “[a]ctions for breach
of a written contract between the claimant and the state.” (Emphasis added). There is no
                                              15
question that there is a written contract between the parties in this case. The written contract
called for written change orders when either party wished to deviate from the original plans
for the Project. We must determine whether RCR is entitled to compensation for the
widening of a roadway where there was no written change order ratifying the change prior to
implementation of the change. We will address the issue by interpreting the contract and
examining the circumstances surrounding it, as the Commissioner did below.

      This Court has addressed written change order requirements on prior occasions. In
Moore Constr. Co., Inc. v. Clarksville Dep’t of Elec., 707 S.W.2d 1, 12-13 (Tenn. Ct.
App. 1985), this Court explained:

               Including a written change order requirement in a construction contract
       is not uncommon. It promotes a more definite understanding between the
       parties and thus, helps to avoid potential controversies. Bannon v. Jackson, 121
Tenn. 381, 391, 117 S.W. 504, 506 (1908). It benefits the owner primarily
       because it provides formal notice that a claim is being made thereby giving the
       owner an opportunity to take appropriate corrective action or to prepare a
       proper response to the claims. In Tennessee, as in a majority of jurisdictions,
       these provisions are valid and binding. W & O Construction Co. v. City of
       Smithville, 557 S.W.2d 920, 922 (Tenn. 1977). However, like other contractual
       provisions, they can be waived or abrogated by the parties.

              The waiver of a written change order requirement by an owner is not
       always required to be in writing but may be the result of the parties’ conduct
       on the job. Thus, it is not uncommon for courts to find that an owner has
       waived a written notice requirement in cases where extra work has been
       ordered verbally by the owner or the extra work has been performed with the
       owner’s knowledge and without its objection. See Annot., 1 A.L.R. 3d 1273 §§
       14 & 15 (1965).

               The course of dealing between the parties can also amount to a waiver
       where the conduct of the parties makes it clear that they did not intend to rely
       strictly upon a contract’s written notice requirement and that adherence to such
       a requirement would serve no useful purpose. Copco Steel & Engineering Co.
       v. United States, 341 F.2d 590, 598 (Ct. Cl. 1965), and Willey v. Terry &
       Wright of Kentucky, Inc., 421 S.W.2d 362, 363 (Ky. App. 1967). Thus, an
       owner’s consideration of a claim on its merits without invoking a formal
       written notice requirement has been held to amount to the waiver of the
       requirement thereby preventing the owner from asserting this claim at a later
       time. Blount Brothers Corp. v. United States, 424 F.2d 1074, 1076 (Ct. Cl.
                                               16
       1970); Morrison-Knudsen Co. v. United States, 397 F.2d 826, 848 (Ct. Cl.
       1968). Once a party has waived the requirement with regard to a particular
       matter, it cannot revoke its waiver, in whole or in part, at its convenience.
       Copco Steel & Engineering Co. v. United States, 341 F.2d 590, 599 (Ct. Cl.
       1965).

(Footnote omitted); see also M.R. Stokes Co., Inc. v. Shular, No. M2006-02659-COA-R3-
CV, 2008 WL 544665, at *4 (Tenn. Ct. App. Feb. 26, 2008) (pointing out that “contract
provisions can be waived, especially in construction projects because of the nature of
construction which often require decisions to be made quickly to keep the project
progressing.”).

        The Commissioner determined that the State “breached the contract on every occasion
when it had the Claimant change the scope of the work without a Change Order and then
ratified the change after the fact. The State cannot hide behind the Contract when it did not
follow the terms of the Contract.” We could not agree with the Commissioner more. The
course of dealing between the parties made it clear that they did not intend to rely strictly on
the contract’s formal change order requirements; rather, the parties implemented a system
whereby the State’s on-site representative, Mr. Scott, would suggest a change, and the parties
would later provide the paperwork to the State to ratify the change. We give great deference
to the Commission’s assessment of witness credibility on this point. See Wells, 9 S.W.3d at
783. The parties’ course of dealing essentially waived the formal written change order
requirement. See Moore Constr. Co., 707 S.W.2d at 12-13. Both parties benefitted from this
system: the State was not burdened with dozens of change orders requiring prior approval
before implementation, and RCR was able to stay on task. The Claims Commission did not
err in awarding RCR the difference between the cost of paving a twelve-foot road and the
cost of paving a twenty-foot road as Mr. Scott directed.

                                            CONCLUSION

       For the foregoing reasons, we affirm the Commission in all respects. Costs of the
appeal are assessed against the State, for which execution may issue if necessary.




                                                              _________________________
                                                              ANDY D. BENNETT, JUDGE


                                              17